The evidence submitted by the appellant in support of his motion for summary judgment, including the medical report prepared by Dr. Lawrence Shields, made out a prima facie case that the infant plaintiff Jimmy-Lee Muniz had not sustained a serious injury as defined by Insurance Law § 5102 (d). The evidence submitted by the plaintiffs, including the affirmation of Dr. Donald Goldman, which indicated that the contusion which the infant plaintiff had sustained had now "resolved”, failed to raise a triable issue of fact (CPLR 3212 [b]).
However, the affirmations which Dr. Goldman submitted with regard to the plaintiffs Santa Torres and Ofelia Torres provided objective evidence of the extent or degree of the restriction of movement of those plaintiffs’ lumbar spines and the duration thereof, and therefore raised a triable issue of fact as to whether those plaintiffs had sustained a serious injury (see, Beckett v Conte, 176 AD2d 774). Bracken, J. P., Miller, Joy, Hart and Krausman, JJ., concur.